Name: 81/21/EEC: Council Decision of 20 January 1981 amending Decision 78/167/EEC adopting a concerted project of the European Economic Community in the field of registration of congenital abnormalities (medical and public health research)
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-02-14

 Avis juridique important|31981D002181/21/EEC: Council Decision of 20 January 1981 amending Decision 78/167/EEC adopting a concerted project of the European Economic Community in the field of registration of congenital abnormalities (medical and public health research) Official Journal L 043 , 14/02/1981 P. 0012 - 0013++++COUNCIL DECISION OF 20 JANUARY 1981 AMENDING DECISION 78/167/EEC ADOPTING A CONCERTED PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ( 81/21/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , WHEREAS BY DECISION 78/167/EEC ( 2 ) THE COUNCIL ADOPTED A CONCERTED PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF REGISTRATION OF CONGENITAL ABNORMALITIES ( MEDICAL AND PUBLIC HEALTH RESEARCH ) ; WHEREAS , IN VIEW OF THE CURRENT STAGE REACHED IN THE WORK PROVIDED FOR UNDER THE CONCERTED PROJECT , AN EXTENSION OF THE SAID PROJECT BY ONE YEAR WOULD ENABLE THE BEST ADVANTAGE TO BE OBTAINED FROM THE NATIONAL EFFORTS BEING MADE ; WHEREAS DECISION 78/167/EEC SHOULD THEREFORE BE AMENDED , HAS DECIDED AS FOLLOWS : SOLE ARTICLE DECISION 78/167/EEC SHALL BE AMENDED AS FOLLOWS : ( 1 ) IN THE FIRST PARAGRAPH OF ARTICLE 1 THE TERM " A PERIOD OF THREE YEARS " SHALL BE REPLACED BY " A PERIOD OF FOUR YEARS " ; ( 2 ) ANNEX I SHALL BE REPLACED BY THE ANNEX TO THIS DECISION . DONE AT BRUSSELS , 20 JANUARY 1981 . FOR THE COUNCIL THE PRESIDENT CH . A . VAN DER KLAAUW ( 1 ) OJ NO C 346 , 31 . 12 . 1980 , P . 95 . ( 2 ) OJ NO L 52 , 23 . 2 . 1978 , P . 20 . ANNEX " ANNEX I RESEARCH PROGRAMME RELATING TO THE REGISTRATION OF CONGENITAL ABNORMALITIES ( CONCERTED PROJECT ) THE RESEARCH WILL BE CARRIED OUT WITH THE PURPOSE OF ACQUIRING SCIENTIFIC AND TECHNICAL KNOWLEDGE IN THIS FIELD , SELECTED FOR ITS IMPORTANCE AT COMMUNITY LEVEL . THE RESEARCH IS EXPECTED TO COVER THE FOLLOWING TOPICS : 1 . REGISTRATION OF CONGENITAL MALFORMATIONS AS WELL AS OF INHERITED BIOCHEMICAL AND CHROMOSOME ABNORMALITIES IN SELECTED REGIONS OF THE COMMUNITY . 2 . REGISTRATION OF TWINS AND MULTIPLE PREGNANCIES IN SELECTED REGIONS OF THE COMMUNITY . 3 . RELEVANT METHODOLOGICAL STUDIES IN ORDER TO OBTAIN AN OPTIMAL COORDINATION OF BOTH EXISTING NATIONAL REGISTERS AND REGISTRATION PROCEDURES . THE COORDINATION WILL INCLUDE THE FOLLOWING REGIONAL REGISTERS OF THE MEMBER STATES : BELGIUM : BRUGGE AND HAINAUT DENMARK : ODENSE FRANCE : PARIS AND MORLAIX GERMANY : WEST BERLIN AND HESSEN GREECE : EVIA IRELAND : DUBLIN AND GALWAY ITALY : TUSCANY , ROME AND EMILIA-ROMAGNA LUXEMBOURG : LUXEMBOURG NETHERLANDS : GRONINGEN UNITED KINGDOM : BELFAST , GLASGOW AND LIVERPOOL . THESE COUNTRIES WILL CONTRIBUTE RESEARCH UNDER THE THREE TOPICS MENTIONED ABOVE . "